Name: Decision of the EEA Joint Committee No 55/97 of 31 July 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: international trade;  European construction;  plant product;  cultivation of agricultural land;  marketing;  foodstuff
 Date Published: 1997-11-20

 20.11.1997 EN Official Journal of the European Communities L 316/17 DECISION OF THE EEA JOINT COMMITTEE No 55/97 of 31 July 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 14/97 (1); Whereas Commission Regulation (EC) No 418/96 of 7 March 1996 amending Annex VI to Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 54b (Council Regulation (EEC) No 2092/91) of Chapter XII of Annex II to the Agreement:  396 R 0418: Commission Regulation (EC) No 418/96 of 7 March 1996 (OJ L 59, 8. 3. 1996, p. 10.). Article 2 The texts of Regulation (EC) No 418/96 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 August 1997, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 31 July 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 182, 10. 7. 1997, p. 46. (2) OJ L 59, 8. 3. 1996, p. 10.